           Case 1:19-cr-00374-JMF Document 73 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   19-CR-374 (JMF)
                                                                       :
MICHAEL AVENATTI,                                                      :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed on the record during the telephone conference held earlier today:

                Defendant’s renewed motion to transfer is DENIED;

                The motion of Warren Terzian LLP to withdraw is GRANTED;

                Defendants’ motion for appointment of counsel is GRANTED, and the Federal
                 Defenders of New York (by Robert Baum) is appointed;

                Ms. Mariel Miro shall file any motion to withdraw as counsel by August 14,
                 2020;

                No later than August 21, 2020, Defendant shall show cause in writing why his the
                 CJA 23 Form and affidavit he submitted in support of his motion for appointment
                 of counsel should not be unsealed;

                No later than August 28, 2020, the Government shall file any response to
                 Defendant’s submission on unsealing;

                By the same date, any third party who wishes to be heard on the matter of
                 unsealing shall file its submission, accompanied by a letter motion seeking leave
                 to be heard;

                Trial is ADJOURNED sine die; and

                The parties shall appear in Courtroom 1105 of the Thurgood Marshall United
                 States Courthouse, 40 Centre Street, New York, NY on October 13, 2020, at
                 10 a.m. to address, among other things, a new trial date.
         Case 1:19-cr-00374-JMF Document 73 Filed 08/07/20 Page 2 of 2




The Clerk of Court is directed to terminate Warren Terzian LLP as counsel; to add Federal

Defenders of New York as counsel; and to terminate ECF Nos. 56, 61, and 66.

       SO ORDERED.


Dated: August 7, 2020                            __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                               2
